UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2017 or o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to . Commission file number 000-54464 THUNDER ENERGIES CORPORATION (Exact Name of Registrant as specified in its charter) Florida 45-1967797 (State or jurisdiction of Incorporation or organization (I.R.S Employer Identification No.) 1444 Rainville Road, Tarpon Springs, Florida (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 727-940-3944 Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yes ¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).x Yes ¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, smaller reporting company, or an emerging growth company. See definition of “large accelerated filer,” accelerated filer” “smaller reporting company,” and “emerging growth company” in Rule 12b-2 of the Exchange Act: Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller Reporting Company x Emerging growth company x If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨ No x The number of shares of the issuer’s common stock, par value $.001 per share, outstanding as of August 1, 2017 was 34,519,708. TABLE OF CONTENTS Page Part I. Financial Information Item 1. Condensed Financial Statements. 3 Condensed Balance Sheets as of June 30, 2017 (unaudited) and December 31, 2016 (audited). 3 Condensed Statements of Operations for the three and six months ended June 30, 2017 and June 30, 2016 (unaudited). 4 Condensed Statements of Cash Flows for the six months ended June 30, 2017 and 2016 (unaudited) 5 Notes to Condensed Financial Statements (unaudited). 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures. 23 Part II. Other Information. Item 1. Legal Proceedings. 24 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 24 Item 3. Defaults Upon Senior Securities. 24 Item 4. Mine Safety Disclosures. 24 Item 5. Other Information. 24 Item 6. Exhibits. 25 Signatures 26 2 Part I. Financial Information Item 1. Financial Statements. THUNDER ENERGIES CORPORATION Condensed Balance Sheets June 30, December 31, ASSETS Current Assets Cash $ $ Total Current Assets Non-current assets Intangible assets, net of accumulated amortization and impairment of $15,020 and $14,920, respectively Total non-current assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Deposits $ $ Accrued interest Accrued compensation, related parties Convertible note payable, net of discount of $21,200 and $0, respectively Derivative liability Note payable, related parties Total Current Liabilities TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES Stockholders' Deficit Preferred stock: $0.001 par value, 750,000,000 authorized; 50,000,000 and 50,000,000 shares issued and outstanding, respectively Common stock: $0.001 par value 900,000,000 authorized; 34,249,512 and 17,136,743 shares issued and outstanding, respectively Additional paid in capital Accumulated deficit ) ) Total Stockholders' Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ See notes to financial statements 3 Table of Contents THUNDER ENERGIES CORPORATION Condensed Statements of Operations (Unaudited) For the Three Months Ended For the Six Months Ended June 30, June 30, REVENUE $ OPERATING EXPENSES Research and development Professional fees Selling, general and administrative expenses Total operating expenses Net loss from operations ) Other income (expense) Interest expense ) Interest expense related to derivative liability ) ) Change in derivative ) ) Net loss before income taxes ) Income taxes Net loss $ ) $ ) $ ) $ ) Basic and diluted loss per share $ ) $ ) $ ) $ ) Weighted average number of shares outstanding See notes to financial statements 4 Table of Contents THUNDER ENERGIES CORPORATION Condensed Statements of Cash Flows For the Six Months Ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustment to reconcile net loss to net cash used in in operations: Amortization Derivative convertible note Stock based compensation Changes in assets and liabilities: Increase (decrease) in operating liabilities: Accounts receivable ) Accounts payable ) Deposits Accrued interest Accrued expenses, related parties ) Net Cash used in operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Payment made for patent ) Net Cash used in investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from shareholder loans Principal payments on shareholder loans ) Proceeds from notes payable Net Cash provided by financing activates Net increase in cash ) Cash Beginning of period End of period $ $ Supplemental cash flow information Cash paid for interest $ $ Cash paid for taxes $ $ Non-cash transactions: Derivative convertible liability recorded $ $ See notes to financial statements. 5 Table of Contents THUNDER ENERGIES CORPORATION Notes to Condensed Financial Statements
